Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 12/16/2019.
Claims 1-13 are pending.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimane et al. (Pub. No. 2003/0029654 A1) further in view of Butzmann (Pub. No. 2012/0206103 A1).

Regarding claim 1, Shimane discloses:
A power supply circuit for energy transfer between a battery and a smoothing capacitor (see Fig. 1, 2, and 8, battery 10, smoothing capacitor 31), comprising: 
a transformer including a first winding and a second winding magnetically coupled to the first winding (see Fig. 3, transformer 52 includes first winding and second winding); 
a first switching circuit, wherein the first switching circuit is connected in parallel to the battery together with the first winding (see Fig. 3, voltage increasing switching circuit 53); 
a second switching circuit wherein the second switching circuit is connected in parallel to the smoothing capacitor together with the second winding (see Fig. 3, voltage increasing switching circuit 51); and 
a switch controller configured to independently control each switch included in the first switching circuit and the second switching circuit (see Fig. 1, 2, control unit 80), 
wherein the switch controller is configured to perform, in a first control mode for pre-charging the smoothing capacitor using energy of the battery (see par [0078, the voltage decreasing switching circuit 51 and the increasing switching circuit 53 in the switching operation can be controlled by the electronic control unit 80), a first operation of turning on the first switch and turning off the second switch, and subsequently perform a second operation of turning off the first switch and turning on the second switch (see Fig. 12A, S14 and S16, see par [0110-0112], voltage increasing switching circuit is turned off voltage decreasing switching circuit is turned on....).
However, Shimane fails to disclose:


a second switching circuit including a second switch connected in series to the second winding
Thus, Butzmann discloses:
a first switching circuit including a first switch connected in series to the first winding (see Fig. 1, switch 24 and 26, transformer 22, see par [0027], transformer 22 and two transistors 24, 26)
a second switching circuit including a second switch connected in series to the second winding (see Fig. 1, switch 24 and 26, transformer 22, see par [0027], transformer 22 and two transistors 24, 26)

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a power supply apparatus for a vehicle of Shimane to include switches connected in series to the windings in order for protection against inductive loads (see Butzmann par [0027]).


Regarding claim 2, Shimane discloses:
wherein a ratio of the number of turns of the second winding to the number of turns of the first winding is larger than 0 and equal to or less than 1 (see Fig. 3, see par [0020], [0079], [wherein the number of turns of the first winding is larger than 0 and equal to or less than 1 is just a design choice]), 

Regarding claim 3, Shimane discloses:
wherein the switch controller is configured to perform, in a second control mode for charging the battery using energy of the smoothing capacitor, a third operation of turning off the first switch and turning on the second switch, and subsequently perform a fourth operation of turning on the first switch and turning off the second switch (see Fig. 12A, S14 and S16, see par [0080-0082], see par [0110-0112], voltage increasing switching circuit is turned off voltage decreasing switching circuit is turned on....).

Regarding claim 12, Shimane discloses:
A battery management system comprising the power supply circuit according to claim 1 (see Fig. 1, see par [0004], Fig. 1 shows an example of a power supply apparatus....).

Regarding claim 13, Shimane discloses:
A battery pack comprising the battery management system according to claim 12 (see Fig. 1, see par [0004], Fig. 1 shows an example of a power supply apparatus.... an electronic control unit...).

Claim 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimane et al. (Pub. No. 2003/0029654 A1) and Butzmann (Pub. No. 2012/0206103 A1) further in view of Kawasaki et al. (Pub. No. 2005/0047175 A1).

Regarding claim 4, Shimane and Butzmann fails to disclose:
wherein the transformer further includes a third winding magnetically coupled to the second winding, BIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/CAM/boApplication No.: NEWDocket No.: 3563-0657PUS1 Page 4 of 6wherein the third winding is connected in series to the first winding, and wherein the first switching circuit further includes: a third switch connected in series to the third winding; and a fourth switch connected in parallel to the third winding and the third switch.
Thus, Kawasaki discloses:
wherein the transformer further includes a third winding magnetically coupled to the second winding, BIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/CAM/boApplication No.: NEWDocket No.: 3563-0657PUS1 Page 4 of 6wherein the third winding is connected in series to the first winding, and wherein the first switching circuit further includes: a third switch connected in series to the third winding; and a fourth switch connected in parallel to the third winding and the third switch (see Fig. 8, 32, W105 and switches Q102 and Q101).

It would have been obvious to one of ordinary skill in the art at the time the invention adding a further winding that can be connected in series to the existing one to increase the voltage or can bebypassed and the required switches to provide this capability at 
the primary orsecondary side of the transformer are well-known in the art.

Regarding claim 5, Shimane discloses:
wherein a ratio of the number of turns of the second winding to the number of turns of the third winding is larger than 0 and equal to or less than 1 (see Fig. 3, see par [0020], [0079], [wherein the number of turns of the first winding is larger than 0 and equal to or less than 1 is just a design choice]).

Regarding claim 6, Shimane and Kawasaki disclose:
wherein the switch controller is configured to: turn off the third switch and turn on the fourth switch while performing the first operation, and turn off the third switch and turn off the fourth switch while performing the second operation (see Shimane Fig. 12A, S14 and S16, see par [0080-0082], see par [0110-0112], voltage increasing switching circuit is turned off voltage decreasing switching circuit is turned on...., see Kawasaki par [0099-0105]).
It would have been obvious to one of ordinary skill in the art at the time the invention adding a further winding that can be connected in series to the existing one to increase the voltage or can bebypassed and the required switches to provide this capability at 
the primary orsecondary side of the transformer are well-known in the art

Regarding claim 7, Shimane and Kawasaki disclose:
wherein the switch controller is configured to: turn off the third switch and turn off the fourth switch while performing the third operation, and turn on the third switch and turn off the fourth switch while performing the fourth operation (see Shimane Fig. 12A, S14 and S16, see par [0080-0082], see par [0110-0112], voltage increasing switching circuit is turned off voltage decreasing switching circuit is turned on...., see Kawasaki par [0099-0105]).
It would have been obvious to one of ordinary skill in the art at the time the invention adding a further winding that can be connected in series to the existing one to increase the voltage or can bebypassed and the required switches to provide this capability at 
the primary orsecondary side of the transformer are well-known in the art.


    Regarding claim 8, Shimane and Kawasaki disclose:
wherein the transformer further includes a fourth winding magnetically coupled to the first winding, wherein the fourth winding is connected in series to the second winding, and wherein the second switching circuit further includes: a fifth switch connected in series to the fourth winding; and a sixth switch connected in parallel to the fourth winding and the fifth switch (see Kawasaki Fig. 1, 7, and 8). 
It would have been obvious to one of ordinary skill in the art at the time the invention adding a further winding that can be connected in series to the existing one to increase the voltage or can bebypassed and the required switches to provide this capability at 
the primary orsecondary side of the transformer are well-known in the art.

    Regarding claim 9, Shimane and Kawasaki disclose:
wherein the switch controller is configured to: turn off the fifth switch and turn off the sixth switch while performing the first operation, and turn on the fifth switch and turn off the sixth switch while performing the second operation (see Shimane Fig. 12A, S14 and S16, see par [0080-0082], see par [0110-0112], voltage increasing switching circuit is turned off voltage decreasing switching circuit is turned on...., see Kawasaki par [0099-0105]).
It would have been obvious to one of ordinary skill in the art at the time the invention adding a further winding that can be connected in series to the existing one to increase the voltage or can bebypassed and the required switches to provide this capability at 
the primary orsecondary side of the transformer are well-known in the art.

   Regarding claim 10, Shimane and Kawasaki disclose:
wherein the switch controller is configured to: turn off the fifth switch and turn on the sixth switch while performing the third operation, and turn off the fifth switch and turn off the sixth switch while performing the fourth operation (see Shimane Fig. 12A, S14 and S16, see par [0080-0082], see par [0110-0112], voltage increasing switching circuit is turned off voltage decreasing switching circuit is turned on...., see Kawasaki par [0099-0105]).
It would have been obvious to one of ordinary skill in the art at the time the invention adding a further winding that can be connected in series to the existing one to increase the voltage or can bebypassed and the required switches to provide this capability at 
the primary orsecondary side of the transformer are well-known in the art.
.
. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shimane et al. (Pub. No. 2003/0029654 A1) and Butzmann (Pub. No. 2012/0206103 A1) further in view of Yoo (KR Pub. No. 20150115281 A).

    Regarding claim 11, Shimane and Butzmann fails to disclose:
wherein each switch included in the first switching circuit and the second switching circuit is a field effect transistor.
Thus, Yoo discloses:
wherein each switch included in the first switching circuit and the second switching circuit is a field effect transistor (see Fig. 6, FET11 and FET12).
It would have been obvious to one of ordinary skill in the art at the time the invention utilize field effect transistor because present invention that employ field effect transistor is well-known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/     Primary Examiner, Art Unit 2851